



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Knott, 2012 ONCA
    435

DATE: 20120621

DOCKET: C53811

Goudge, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffrey Knott

Appellant

Vanessa Christie, for the appellant

G. Choi, for the respondent

Heard: June 18, 2012

On appeal from the sentence imposed on December 1, 2010
    by Justice J.G. Lebel of the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

In our view there was ample justification before the trial judge for the
    sentence he imposed. Ms. Christie candidly acknowledges that she relies only on
    the fresh evidence. In our view it would not have altered the sentence imposed,
    particularly given the appellants horrendous record.

[2]

Moreover, it appears that the appellants treatment needs many be able
    to be met in the federal system at the Kingston Regional Treatment Centre. It
    may well be desirable for the federal authorities to consider that for the appellant.


